 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHNATHAN MIECH,                           Case No.: 19cv813-LAB (AGS)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    ECLIPSE PORTFOLIO
      OPERATIONS, LLC, et al.,
15
                              Defendants.
16
17
18         The joint motion to dismiss (Docket no.13) is GRANTED and this case is
19   DISMISSED WITHOUT PREJUDICE.                   If anything remains to be tried after
20   arbitration, this order does not prevent the case from being refiled at a later date
21   in an appropriate forum. The joint motion to stay (Docket no. 11) is DENIED AS
22   MOOT.
23         IT IS SO ORDERED.
24   Dated: July 3, 2019
25
26                                             Hon. Larry Alan Burns
27                                             Chief United States District Judge

28

                                                1
                                                                           19cv813-LAB (AGS)
